DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the center point" in line 4 of claim 3.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution examiner is interpreting the limitation as “a center point”. 
Claim 3 recites the limitation "the circle" in in line 4 of claim 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation "the circular plane" in in line 4 of claim 4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chieng (U.S. Patent Publication No. 2017/0311978 A1).
Regarding claim 1, Chieng discloses a guide device (100) for guiding and positioning a biopsy needle (biopsy needle, Paragraph 0061) at a puncture site (torso, Paragraph 0060) on the body of a patient (Paragraph 0060), wherein the guide device (100) comprises a base (1) and a needle holder (5), on which the biopsy needle (biopsy needle, Paragraph 0061) is guided along the longitudinal extent of same (Paragraph 0061), wherein the position of the needle holder (5) relative to the base (1) can be changed (Figs. 1-7, Abstract, Paragraph 0063), characterized in that the position of the needle holder (5) relative to the base (1) can be changed only in two degrees of freedom (axis of 6 and axis of 4), wherein the biopsy needle (biopsy needle, Paragraph 0061) being guided on the needle holder (5) always punctures the same puncture site (torso, Paragraph 0060) when the position of the needle holder (5) relative to the base (1) is changed (Paragraphs 0060 and 0069). (Figs. 1-9, Abstracts, Paragraphs 0060-0069).
	Regarding claim 2, Chieng discloses the guide device (100) according to claim 1, characterized in that one degree of freedom (axis of 6) is formed by a pivot axis (axis of 6), wherein the puncture site (torso, Paragraph 0060) of the biopsy needle (biopsy needle, Paragraph 0061) being guided on the needle holder (5) lies on the pivot axis (axis of 6). (Fig. 7, Paragraphs 0060-0061).
	Regarding claim 3, Chieng discloses the guide device (100) according to claim 2, characterized in that the other degree of freedom (axis of 4) is formed by a guide curve (curve of 4) that is at least in part circular (Fig. 4), on which the needle holder (5) is guided in a slidable manner (Figs. 3-4), wherein the center point (Fig. 4) of the circle (Fig. 4) formed by the guide curve (7) lies at the puncture site (101). (Fig. 4, Paragraphs 0063-0065). 
Regarding claim 4, Chieng discloses the guide device (100) according to claim 3, characterized in that the guide curve (curve of 4) is configured such that it is pivotable around (Fig. 7, Paragraph 0064) the pivot axis (axis of 6) relative to the base (1), wherein the pivot axis (axis of 6) lies in the circular plane (Fig. 7) of the guide curve (curve of 4). (Fig. 7, Paragraphs 0063-0065).
Regarding claim 5, Chieng discloses the guide device (100) according to claim 3 characterized in that the needle holder (5) is guided on the guide curve (curve of 4) in a circular manner (Fig. 7, Paragraph 0064) around the puncture site (torso, Paragraph 0060) of a biopsy needle (biopsy needle, Paragraph 0061) that is held in the needle holder (5). (Fig. 7, Paragraphs 0063-0065).
Regarding claim 6, Chieng discloses the guide device (100) according to one of claim 3, characterized in that the guide curve (curve of 4) comprises at least one position scale (7) for the sliding of the needle holder (5) on the guide curve (curve of 4). (Paragraph 0066). 
Regarding claim 7, Chieng discloses the guide device (100) according to one of claim 2, characterized in that a position scale (7) is provided in the pivot axis (axis of 6) for the pivoting of the needle holder (5) relative to the base (1). (Paragraph 0066).
	Regarding claim 8, Chieng discloses the guide device (100) according to claim 1, characterized in that the position of the needle holder (8) relative to the base (1) can be locked with just two locking elements (Paragraph 0065). (Paragraph 0065). 
	Regarding claim 10, Chieng discloses the guide device (100) according to claim 1, characterized in that the guide device (100) comprises at least one marker (7). (Paragraph 0065).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chieng (U.S. Patent Publication No. 2017/0311978 A1) in view of Gupta et al. (U.S. Patent Publication No. 2006/0229641 A1).
Regarding claim 9, Chieng discloses the guide device (100) according to claim 1, as seen above. 
However, Chieng does not disclose wherein characterized in that the position of the needle holder can be changed in at least one degree of freedom by way of at least one remotely controllable actuator. 
Gupta et al. teaches a similar device in the same field of endeavor wherein characterized in that the position (Paragraph 0031) of the needle holder (50) can be changed (Paragraph 0031) in at least one degree of freedom (Paragraph 0031) by way of at least one remotely controllable actuator (Paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Chieng to incorporate the remote actuator teachings of Gupta et al. The motivation for the modification would have been to allow the device to be used simultaneously with an imagining apparatus (Gupta et al. Paragraph 0006). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771